 Case 1:18-cv-05780-FB-SMG Document 12 Filed 01/30/19 Page 1 of 1 PageID #: 37

                                  CIVIL MINUTE ENTRY

BEFORE:                        Magistrate Judge Steven M. Gold


DATE:                          January 30, 2019


TIME:                          11:00 a.m.



DOCKET NUMBER(S):              CV 18-5780 (FB)



NAME OF CASE(S):
                               Singh v. Lintech Electric, Inc. et al


FOR PLAINTIFF(S):
                               Silver

FOR DEFENDANT(S):
                               Mizrahi


NEXT CONFERENCE(S):            N/A


FTR/COURT REPORTER:
                               N/A

INITIAL CONFERENCE RULINGS:

Defendants will promptly produce information about the entity they contend was plaintiff's actual
employer, together with any documents readily available that corroborate that contention.

The parties will continue with paper discovery thereafter. Plaintiff will file either an amended
complaint, on consent, or submit a written status report indicating how he intends to proceed with this
action, by March 22, 2019.
